Title: To Alexander Hamilton from Gouverneur Morris, 23 April 1794
From: Morris, Gouverneur
To: Hamilton, Alexander



Sainport near Paris23. April 1794.
Dear Sir

In Conformity to the directions contained in your letter of the 13 Sepr. 1792 sundry payments have been made. I pray your Reference to that list while you examine the enclosed note of those payments. The numbers refer to the order in which the names stand on your list. Moreover as I transmit the Sums both in Dollars and livres I think there will be no difficulty in making the needful Entries. For the Sum of bf. 316–2 it stands thus in the account rendered to me. Commission at one Half per cent on Payments made amounting together to

bf. 52103.. 16 is
bf
260..10
postage of letters at Paris & at Liege

17..10
Stamp Duty on Sundry drafts

12..10
Paid for advertising the payments in the different gazettes

25..12

bf
316.. 2
I have by a letter of this date (confirming to our Bankers in Holland the Credits formerly given on them and amounting to bank florins 52420) desired them to send you a Note of the amount in current florins the accounts of the United States being I beleive in current and not in bank money.
